EXHIBIT 10-A

 

September 14, 1989
as amended June 11, 1998;
June 14, 2001;
June 10, 2004;
June 7, 2007;
July 8, 2010;
September 12, 2013; and
September 13, 2018

 

COLGATE-PALMOLIVE COMPANY
EXECUTIVE SEVERANCE PLAN, AS AMENDED AND RESTATED

 

1.PURPOSE.

 

The purpose of the Colgate-Palmolive Company Executive Severance Plan (the
“Plan”) is to provide executives who are in a position to contribute materially
to the success of Colgate-Palmolive Company (the “Parent Company”) or any
company at least 50% of whose voting shares are owned directly or indirectly by
it (collectively, the “Company”) with reasonable compensation in the event of
their termination of employment with the Company under the circumstances
described herein.

 

2.EFFECTIVE DATE.

 

The Plan, as amended and restated, is effective as of September 13, 2018.

 

3.ADMINISTRATION.

 

The Plan shall be administered by a Committee. Committee shall mean (a) prior to
a Change of Control, the Personnel and Organization Committee of the Board of
Directors of the Parent Company (the “Board”) as then constituted and (b)
following a Change of Control, the Committee described in (a) above, as
constituted immediately before the Change of Control, with such changes in the
membership thereof as may be approved from time to time following the Change of
Control by a majority of the members of such Committee as constituted prior to
the Change of Control. Notwithstanding any other provision of this Plan, neither
the Board nor the Company shall have any right to appoint members to or to
remove members from the Committee following, or otherwise in connection with, a
Change of Control. Any interpretation of the Plan or construction of any of its
provisions by the Committee shall be final. All reasonable expenses of the
Committee shall be paid or reimbursed by the Company. The Company shall
indemnify members of the Committee against personal liability for actions taken
in good faith in the discharge of their respective duties as members of the
Committee and shall provide coverage to them under the Company’s liability
insurance programs for directors and officers. Following a Change of Control,
members of the Committee who are no longer members of the Applicable Board shall
be entitled to compensation in respect of their service on the Committee at the
rate determined by the Board as of immediately prior to the Change of Control.

 



4.PARTICIPATION.

 

The Committee shall from time to time select the employees who are to
participate in the Plan (the “Participants”) from among those employees who are
determined by the Committee to be in a position to contribute materially to the
success of the Company. The Company shall advise each Participant of his or her
participation in the Plan by a letter setting forth (a) the benefits to which
the Participant would become entitled, (b) the period, expressed in months,
during or for which the Participant would become entitled to such benefits,
which period shall not be less than 12 months nor more than 24 months (the
“Earned Benefit Period”) and (c) such other terms, provisions and conditions not
inconsistent with the Plan as shall be determined by the Committee.

 

A Participant shall cease to be a Participant in the Plan upon termination of
employment with the Company or, if earlier, upon termination of the Plan.
Notwithstanding the foregoing, a Participant who terminates employment prior to
termination of the Plan shall remain a Participant until receipt of all of the
payments, if any, to which he or she is entitled under the terms hereof.

 

5.PAYMENTS UPON QUALIFIED TERMINATION OF EMPLOYMENT.

 

In the event of a Participant’s Qualified Termination of Employment, the
Participant shall be entitled, as compensation for services rendered (subject to
paragraph (d) of this Section 5 and Section 9 and to withholding of any
applicable payroll or other taxes), to:

 

(a)receive an undiscounted cash lump sum within 30 days of the Participant’s
Qualified Termination of Employment in an amount equal to the product of (i) the
sum of (A) the Participant’s annualized Monthly Base Salary at the rate in
effect immediately prior to a Qualified Termination of Employment or immediately
prior to an Adverse Change in Conditions of Employment, as the case may be, or,
if higher, at the highest rate in effect during the 90-day period preceding the
Change of Control plus any salary-related allocations that may be made to the
Participant’s account under the Company’s Employees Savings and Investment Plan
for the year in which the Qualified Termination of Employment occurs (for
purposes of this Plan, “Monthly Base Salary” shall mean regular monthly salary
as indicated by the Company’s payroll records including allocations pursuant to
the Income Savings Account (“ISA”) program within the Company’s Employees
Savings and Investment Plan (excluding any applicable gross-up)) and (B) the
average of the annual aggregate bonus awards paid or payable to the Participant
(including awards or allocations pursuant to the Company’s Executive Incentive
Compensation Plan, the Bonus Savings Account (“BSA”) program within the
Company’s Employees Savings and Investment Plan (excluding any applicable
gross-up) or other bonus, incentive or compensation plan of the Company or
otherwise) for the three-year period ending immediately prior to the year in
which the Change of Control occurs (or for such lesser number of full years
prior to the Change of Control for which the Participant was eligible to earn
such a bonus, and annualized in the case of any pro rata bonus earned for a
partial year), and (ii) a fraction, the numerator of which is the number of
months in his or her Earned

-2-



Benefit Period and the denominator of which is twelve (the “Applicable Ratio”),
provided, however, that such resulting amount shall be reduced if and to the
extent required by the terms of Section 9 hereof; provided further, that in
determining Monthly Base Salary and aggregate annual bonus hereunder, amounts
otherwise payable or awarded with respect to the relevant period that a
Participant has elected to defer pursuant to any applicable deferred
compensation plan or arrangement shall be taken into account, and amounts paid
out during such period pursuant to a prior deferral election shall not be taken
into account;

 

(b)remain for his or her Earned Benefit Period an active participant in the
Company’s life insurance and medical benefits (including, without limitation,
dental and vision), in which, and on the same basis as, he or she was
participating at the time of the Change of Control (or, if more favorable to the
Participant, as in effect at any time thereafter with respect to other key
executives), but subject to any coordination of benefits provisions contained in
such plans, or alternatively, be provided with substantially similar benefits
for such period; provided, in any case, that the Participant shall be required
to make contributions to the cost of such plans or benefits and pay co-payments
to the same extent and on the same basis as required before the Participant’s
Qualified Termination of Employment or, if more favorable to the Participant, as
active employees who continue to participate in such plans or benefits during
the Earned Benefit Period, and provided further that the Company’s cost of
providing any medical, dental or vision coverage provided pursuant to this
clause, less any Participant contributions, shall be treated as taxable to the
Participant and the Company shall report such cost to the appropriate tax
authorities as taxable income to the Participant; provided, however, that if the
Participant becomes reemployed with another employer and is eligible to receive
welfare benefits that correspond to the benefits described herein under another
employer provided plan, the corresponding welfare benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility. (The extension of medical and/or dental
coverage pursuant to the foregoing shall be in compliance with the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and will be coordinated with
the Participant’s rights thereunder, with the period of optional COBRA coverage
being up to 18 months, offset by the period of extended coverage outlined
above.)

 

(c)receive a single cash lump sum within 30 days of the Participant’s Qualified
Termination of Employment:

 

(i)equal to the excess of (A) over (B) as described below:

 

(A)The present value, as of the Qualified Termination of Employment, of benefits
under the Employees’ Retirement Income Plan, the Expatriate Pension Plan, the
Supplemental Salaried Employees’ Retirement Plan, any plan maintained by the
Company providing qualified plan or supplemental plan pension benefits
comparable to the benefits provided in the aforementioned plans (“Comparable DB

-3-



Plan”), or any successor plans thereto, or of “benefits from other sources to
which the Company contributes,” as defined below, to which the Participant would
have been entitled commencing on the earliest date on which such benefits could
have commenced if he or she had remained in the employ of the Company during the
Earned Benefit Period or until age 65, whichever occurs first, based on his or
her Recognized Earnings (as defined in the Employees’ Retirement Income Plan) as
determined most recently prior to the Qualified Termination of Employment and
assuming for this purpose that all accrued benefits are fully vested and that
benefit accrual formulas are no less advantageous to the Participant than those
in effect during the 90-day period preceding the Change of Control;

 

(B)The present value, as of the Qualified Termination of Employment, of benefits
to which the Participant would actually be entitled under the Employees’
Retirement Income Plan, the Expatriate Pension Plan, the Supplemental Salaried
Employees’ Retirement Plan, a Comparable DB Plan, or the benefits from other
sources referenced in (A) above, commencing on the earliest date on which such
benefits could actually commence.

 

For purposes of (A) and (B) above, “benefits from other sources to which the
Company contributes” shall include retirement benefits payable under plans
maintained directly and indirectly by the Company outside the U.S. and non-U.S.
governmental benefits (whether considered retirement benefits, severance
benefits, termination allowances or indemnities) to the extent paid by or
contributed to by the Company. The present-value amounts in (A) and (B) above
will be calculated based on the same methods and assumptions used when
calculating lump sum amounts under the Employees’ Retirement Income Plan, the
Expatriate Pension Plan, the Supplemental Salaried Employees’ Retirement Income
Plan or the Comparable DB Plans, as applicable, inclusive of any subsidized
forms of annuities under the Employees’ Retirement Income Plan and the
Supplemental Salaried Employees’ Retirement Plan or the Comparable DB Plans, as
applicable.

 

and

 

(ii)equal to the product of (A) the Applicable Ratio and (B) the Company’s
contributions on behalf of the Participant under the Company’s Employees Savings
and Investment Plan, the Company’s Supplemental Savings and Investment Plan and
any plan maintained by the Company providing qualified plan or supplemental plan
benefits comparable to the benefits provided in the aforementioned plans during
the one-year period ending immediately prior to the date on which the Change of
Control occurs (annualized in the case of any Participant who was employed for
less than

-4-



the entire one-year period) and excluding any contributions pursuant to the BSA
or the ISA.

 

(d)Anything to the contrary in this Section 5 notwithstanding:

 

(i)The payments and benefits otherwise required to be provided to the
Participant upon a Qualified Termination of Employment pursuant to this Section
5 shall be reduced (but not below zero) as appropriate by all payments and
benefits to which the Participant is entitled as a result of the Qualified
Termination of Employment in the nature of severance or separation pay or
benefits, pay and/or benefits in lieu of notice, pay and/or benefits for service
during any notice period, or any similar type of payment or benefit, under any
plan, program or policy of the Company (a “Plan”), under any contract or
agreement between the Participant or a union, works council or other collective
bargaining entity or employee representative and the Company (a “Contract”), or
under applicable law or regulation (“Law”), unless such Plan, Contract or Law
specifically provides otherwise; and

 

(ii)If the Participant has been determined by the Company pursuant to the
Company’s procedures to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), the payments and benefits otherwise required to be provided
to the Participant upon a Qualified Termination of Employment (A) in Sections
5(a) and 5(c) above shall be deferred for six months following the Participant’s
separation from service (or, if earlier, the date of the Participant’s death)
and (B) welfare benefits other than medical and dental benefits in Section 5(b)
above shall end on the earlier of the end of the Earned Benefit Period or the
date that is two years after the end of the year in which the Qualified
Termination of Employment occurs. Notwithstanding anything to the contrary in
the Plan, all reimbursements and in-kind benefits provided under the Plan that
are subject to Section 409A of the Code shall be made in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (1) any reimbursement is for expenses incurred during the
Participant’s lifetime (or during a shorter period of time specified in the
Plan); (2) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (3) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (4) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit. Any references to termination of
employment or date of termination shall mean and refer to the date of the
Participant’s “separation from service,” as that term is defined in Section 409A
of the Code and Treasury regulation Section 1.409A-1(h).

-5-



6.PAYMENTS UPON CHANGE OF CONTROL.

 

In the event of a Change of Control (and whether or not the Participant’s
employment terminates), each Participant shall be entitled, as compensation for
services rendered before the Change of Control, regardless of whether the
Participant remains employed after the Change of Control (subject to any
applicable payroll or other taxes required to be withheld), to:

 

(a)receive within 30 days following the Change of Control, a cash lump sum
representing a pro-rated annual bonus for the year in which the Change of
Control occurs, in an amount equal to the product of (i) the aggregate annual
bonus determined pursuant to Section 5(a)(i)(B), and (ii) a fraction, the
numerator of which is the number of months (or part thereof) in the period
beginning January 1 of the year in which the Change of Control occurs and ending
on the date of the Change of Control and the denominator of which is twelve;
provided, however, that to the extent the Participant becomes entitled to
another annual bonus based upon performance and/or service for the same period
(or a longer period including such period), the amount thereof may be offset by
the amount paid pursuant to this Section 6(a); and

 

(b)receive within 30 days following the Change of Control, (i) all compensation
amounts that were earned and vested before January 1, 2005 that the Participant
previously has elected to defer and (ii) if the Change of Control satisfies the
requirements of Section 409A(a)(2)(A)(v) of the Code, all compensation amounts
that were earned and vested after December 31, 2004 that the Participant
previously has elected to defer.

 

7.IMPACT OF CHANGE OF CONTROL ON EQUITY AWARDS.

 

The impact of a Change of Control upon equity awards then held by a Participant
shall be governed by the terms and conditions of the applicable plan(s) pursuant
to which such awards were granted, any applicable guidelines adopted pursuant to
such plans and the terms and conditions of the individual awards.

 

8.CERTAIN DEFINITIONS.

 

(a)An “Adverse Change in Conditions of Employment” shall mean the occurrence of
any of the following events:

 

(i)the assignment to the Participant of any duties inconsistent in any respect
with the Participant’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities from those in effect
immediately before the Change of Control, or any other diminution in such
position, authority, duties or responsibilities (whether or not occurring solely
as a result of the Parent Company’s ceasing to be a publicly-traded entity),
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by the Participant;

-6-



(ii)a reduction by the Company of the Participant’s Monthly Base Salary as in
effect immediately preceding the Change of Control or as the same may thereafter
be increased from time to time;

 

(iii)failure by the Company to provide the Participant with incentive
compensation opportunities that are, in the aggregate, at least as favorable (in
terms of the value of the opportunities and the difficulty of achieving any
associated goals) as those provided to the Participant immediately before the
Change of Control, or to provide the Participant with employee benefits that
are, in the aggregate, at least as favorable as those provided to the
Participant immediately before the Change of Control;

 

(iv)the Company’s requiring the Participant (a) to be based at an office located
more than fifty (50) miles and at least twenty (20) additional miles from the
place at which the Participant’s principal residence was located immediately
prior to the Change of Control, (b) to be based at a location other than the
principal executive offices of the Company, if the Participant was based at the
principal executive offices immediately preceding the Change of Control, or (c)
to travel on Company business to a substantially greater extent than required
immediately before the Change of Control.

 

A Participant’s failure to object to a change described in (i), (ii), (iii) or
(iv) shall not constitute a waiver of such change as an Adverse Change in
Conditions of Employment. Any good faith determination by a Participant of an
Adverse Change in Conditions of Employment shall be determinative.

 

(b)“Affiliated Company” shall mean any company controlled by, controlling or
under common control with the Parent Company.

 

(c)“Applicable Board” shall mean the Board, or if the Parent Company is not the
ultimate parent corporation of the Affiliated Companies and is not
publicly-traded, the board of directors of the ultimate parent of the Parent
Company.

 

(d)“Cause” shall mean:

 

(i)“cause” as defined in any employment, consulting or similar agreement between
the Company or any of its affiliate and the Participant (an “Individual
Agreement”) that is in effect at the time of such Participant’s termination of
employment; or

 

(ii)if there is no such Individual Agreement or if such Individual Agreement
does not define “cause,” (A) conviction of, or plea of guilty or no contest by,
the Participant for committing a felony in the United States (a “U.S. Felony”)
or for committing a crime comparable to a U.S. Felony outside the United States,
which, in each case, regardless of where such crime occurs, has had or will have
a detrimental effect on the Company’s

-7-



reputation, business or financial condition, (B) the Participant’s willful
engagement in any malfeasance, dishonesty, fraud or gross misconduct that is
intended to or does result in a material detrimental effect on the Company’s
reputation, business or financial condition or (C) a willful and deliberate
failure on the part of the Participant to perform his or her employment duties
in any material respect.

 

For purposes of this Section 8(d), no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Applicable Board or upon the instructions of the Chief Executive
Officer of the Company or a senior officer of the Company or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Participant in good faith and in the best interests
of the Company. The cessation of employment of the Participant shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Participant a copy of a resolution duly adopted by the Applicable Board
(excluding the Participant, if the Participant is a member of the Applicable
Board) at a meeting of the Applicable Board called and held for such purpose
(after reasonable notice is provided to the Participant and the Participant is
given an opportunity, together with counsel for the Participant, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, the Participant is guilty of the conduct described in Section
8(d)(i) or 8(d)(ii), and specifying the particulars thereof in detail.

 

(e)For the purposes of the Plan, a “Change of Control” shall mean any of the
following events:

 

(i)An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 30% or more of either (A) the
then-outstanding shares of common stock of the Parent Company (the “Outstanding
Parent Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Parent Company entitled to vote
generally in the election of directors (the “Outstanding Parent Company Voting
Securities”); excluding, however, the following: (1) any acquisition directly
from the Parent Company, other than an acquisition by virtue of the exercise of
a conversion privilege unless the security being so converted itself was
acquired directly from the Parent Company, (2) any repurchase by the Parent
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Parent Company or any entity controlled by the
Parent Company, or (4) any acquisition pursuant to a transaction that complies
with clauses (A), (B) and (C) of subsection (iii) of this Section 8(e); or

-8-



(ii)A change in the composition of the Board such that the individuals who, as
of the Effective Date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that, for
purposes of this Section 8(e) any individual who becomes a member of the Board
subsequent to the Effective Date of the Plan, whose election, or nomination for
election by the Parent Company’s stockholders, was approved by a vote of at
least a majority of those individuals who are members of the Board and who were
also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or

 

(iii)The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Parent
Company (“Business Combination”); excluding, however, such a Business
Combination pursuant to which (A) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Parent Company Common Stock and Outstanding Parent Company Voting Securities
immediately prior to such Business Combination will beneficially own, directly
or indirectly, more than 50% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Parent
Company or all or substantially all of the Parent Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Parent Company Common Stock and Outstanding Parent Company
Voting Securities, as the case may be, (B) no Person (other than the Parent
Company, any employee benefit plan (or related trust) of the Parent Company or
such corporation resulting from such Business Combination) will beneficially
own, directly or indirectly, 30% or more of, respectively, the outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the outstanding voting securities of
such corporation entitled to vote generally in the election of directors except
to the extent that such ownership derives from ownership of a 30% or more
interest in the Outstanding Parent Company Common Stock and/or Outstanding
Parent Company Voting Security that existed prior to the Business Combination,
and (C) individuals who were members of the

-9-



Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination; or

 

(iv)the approval by stockholders of a complete liquidation or dissolution of the
Parent Company.

 

(f)Termination by the Company of a Participant’s employment based on
“Disability” shall mean termination because of absence from duties with the
Company on a full-time basis for six consecutive months, as a result of the
Participant’s incapacity due to physical or mental illness which is determined
to be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Participant or the Participant’s legal representative
(such agreement as to acceptability not to be withheld unreasonably).

 

(g)A “Qualified Termination of Employment” with respect to any Participant shall
mean termination of employment of the Participant with the Company, other than
as a consequence of the death or Disability of the Participant, within two years
after a Change of Control,

 

(i)by the Company for any reason other than for Cause, or

 

(ii)by the Participant by reason of an Adverse Change in Conditions of
Employment.

 

9.CERTAIN REDUCTIONS IN PAYMENTS.

 

(a)Anything in this Plan to the contrary notwithstanding, in the event
PricewaterhouseCoopers LLP or such other nationally-recognized accounting firm
as the Committee may select (the “Accounting Firm”) shall determine that receipt
of all Payments would subject a Participant to the excise tax under Section 4999
of the Code, the Accounting Firm shall determine whether to reduce any of the
Payments paid or payable pursuant to this Plan (the “Plan Payments”) so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The Plan Payments shall be so reduced only if the Accounting Firm
determines that the Participant would have a greater Net After-Tax Receipt of
aggregate Payments if the Plan Payments were so reduced. If the Accounting Firm
determines that the Participant would not have a greater Net After-Tax Receipt
of aggregate Payments if the Plan Payments were so reduced, the Participant
shall receive all Plan Payments to which the Participant is entitled hereunder.

 

(b)If the Accounting Firm determines that aggregate Plan Payments should be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give the Participant notice
to that effect and a copy of the detailed calculation thereof. All
determinations made

-10-



by the Accounting Firm under this Section 9 shall be binding upon the Company
and the Participant and shall be made as soon as reasonably practicable and in
no event later than 15 business days following the date of the Participant’s
Qualified Termination of Employment. For purposes of reducing the Plan Payments
so that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount, only amounts payable under the Plan (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the Plan Payments that are parachute payments in the
following order: (i) Section 5(a); (ii) Section 5(c)(i); (iii) Section 5(c)(ii);
and (iv) Section 5(b). All reasonable fees and expenses of the Accounting Firm
shall be borne solely by the Company.

 

(c)Definitions. The following terms shall have the following meanings for
purposes of this Section 9:

 

(i)“Net After-Tax Receipt” means the present value (as determined in accordance
with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of
all taxes imposed on the Participant with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws that applied to the Participant’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determines to be likely to apply to the Participant in the relevant tax year(s).

 

(ii)“Parachute Value” of a Payment means the present value as of the date of the
Change of Control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.

 

(iii)“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Participant, whether paid or payable pursuant to this Plan or otherwise.

 

(iv)“Safe Harbor Amount” means 2.99 times the Participant’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

 

10.CONFIDENTIAL INFORMATION.

 

The Participant shall hold, in a fiduciary capacity for the benefit of the
Company, all secret or confidential information, knowledge or data relating to
the Company and its businesses which shall have been obtained by the Participant
during his or her employment by the Company and which shall not be public
knowledge (other than by acts of the Participant in violation of this

-11-



provision). After termination of the Participant’s employment with the Company,
the Participant shall not, without the prior written consent of the Company,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those persons designated by it. In no event shall an
asserted violation of this Section constitute a basis for deferring or
withholding any amounts otherwise payable to the Participant under the Plan.

 

11.FINANCING.

 

Benefit payments under the Plan shall constitute general obligations of the
Company in accordance with the terms of the Plan. A Participant shall have only
an unsecured right to payment thereof out of the general assets of the Company.
Notwithstanding the foregoing, the Company may, by agreement with one or more
trustees to be selected by the Company, create a trust on such terms as the
Company shall determine to make payments to Participants in accordance with the
terms of the Plan, including without limitation payments of deferred amounts not
accelerated pursuant to Section 6(b)(ii).

 

12.TERMINATION AND AMENDMENT OF THE PLAN.

 

The Plan shall terminate on the later of (i) December 31, 2023, unless extended
by the Board or (ii) in the event of a Change of Control on or before the
termination date of the Plan, two years after such Change of Control, provided
that the termination of the Plan shall not impair or abridge the obligations of
the Company incurred under the Plan to any Participant as a result of a
Qualified Termination of Employment that occurs before the date the Plan is
terminated.

 

Except as provided in the next sentence, the Board may from time to time
terminate the Plan or amend the Plan in whole or in part. The Plan may not be
terminated or amended in any manner which would adversely affect the rights or
potential rights of Participants, if the action to effect such termination or
amendment occurs (i) after a Change of Control, or (ii) in connection with a
Change of Control, unless and to the extent that the Committee determines that
such termination or amendment is required by law.

 

13.BENEFIT OF PLAN.

 

The Plan shall be binding upon and shall inure to the benefit of the
Participants and their respective heirs and legal representatives, and the
Company and its successors. The term “successor” shall mean any person, firm,
corporation or other business entity that, at any time, whether by merger,
acquisition or otherwise, acquires all or substantially all of the stock, assets
or business of the Company.

 

14.NON-ASSIGNABILITY.

 

Each Participant’s rights under this Plan shall be non-transferable except by
will or by the laws of descent and distribution and except insofar as applicable
law may otherwise require. Subject to the foregoing, no right, benefit or
interest hereunder, shall be subject to anticipation, alienation, sale,
assignment, encumbrance, charge, pledge, hypothecation, or set-off in respect of
any claim, debt or obligation, or to execution, attachment, levy or similar
process, or assignment by operation of law, and any attempt, voluntary or
involuntary, to effect any such action shall, to the full extent permitted by
law, be null, void and of no effect.

-12-



15.OTHER BENEFITS.

 

Except as otherwise specifically provided herein, nothing in the Plan shall
affect the level of benefits provided to or received by any Participant (or the
Participant’s estate or beneficiaries) as part of any employee benefit plan of
the Company, and the Plan shall not be construed to affect in any way a
Participant’s rights and obligations under any other Plan maintained by the
Company on behalf of employees.

 

The Participant shall not be required to mitigate the amount of any payment
under the Plan by seeking employment or otherwise, and there shall be no right
of set-off or counterclaim, in respect of any claim, debt or obligation, against
any payments to the Participant, his or her dependents, beneficiaries or estate
provided for in the Plan.

 

16.TERMINATION OF EMPLOYMENT.

 

Nothing in the Plan shall be deemed to entitle a Participant to continued
employment with the Company, and the rights of the Company to terminate the
employment of a Participant shall continue as fully as though the Plan were not
in effect.

 

17.SEVERABILITY.

 

In the event that any provision or portion of the Plan shall be determined to be
invalid or unenforceable for any reason, the remaining provisions and portions
of the Plan shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.

 

18.INDEMNIFICATION.

 

If the Participant seeks, in any action, suit or arbitration, to enforce, or to
recover damages for breach of, his or her rights under the Plan, the Participant
shall be entitled to recover from the Company promptly as incurred, and shall be
indemnified by the Company against, any and all expenses and disbursements,
including attorneys’ fees, actually and reasonably incurred by the Participant.
The Company shall also pay to the Participant prejudgment interest on any money
judgment obtained by the Participant calculated at the Citibank N.A. base rate
of interest in effect from time to time from the date that payment to him or her
should have been made under the Plan.

 

19.GOVERNING LAW.

 

This Plan is intended to be an unfunded plan maintained by the Company primarily
for the purpose of providing deferred compensation to a select group of highly
compensated or management employees for purposes of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). This
Plan shall be interpreted and administered consistent with such intent. To the
extent not preempted by ERISA, all questions pertaining to the construction,
regulation, validity and effect of the provisions of the Plan shall be
determined in accordance with the laws of the State of Delaware without regard
to the conflict of law principles thereof.

-13-



20.WHISTLEBLOWER RIGHTS.

 

Under the federal Defend Trade Secrets Act of 2016, Participants shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; (b) is made to the Participant’s attorney in
relation to a lawsuit for retaliation against such Participant for reporting a
suspected violation of law; or (c) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Nothing in this Plan shall (A) prevent any Participant from testifying
truthfully as required by law, (B) prohibit or prevent any Participant from
filing a charge with or participating, testifying, or assisting in any
investigation, hearing, whistleblower proceeding, or other proceeding before any
federal, state, or local government agency (e.g., EEOC, NLRB, SEC, etc.), or (C)
prevent any Participant from disclosing confidential information in confidence
to a federal, state, or local government official for the purpose of reporting
or investigating a suspected violation of law.

 

21.CLAIMS PROCEDURES.

 

(a)A Participant or his or her beneficiary (if applicable) may file a written
claim with the Committee with respect to his or her rights to receive a benefit
from the Plan. The Participant will be informed of the decision of the Committee
with respect to the claim within 90 days after it is filed. Under special
circumstances, the Committee may require an additional period of not more than
90 days to review a claim. If this occurs, the Participant will be notified in
writing as to the length of the extension, the reason for the extension, and any
other information needed in order to process the claim. If a Participant is not
notified within the 90-day (or 180-day, if so extended) period, he or she may
consider the claim to be denied.

 

(b)If a claim is denied, in whole or in part, the Participant will be notified
in writing of the specific reason(s) for the denial, the exact Plan provision(s)
on which the decision was based, what additional material or information is
relevant to his or her case, and what procedure the Participant should follow to
get the claim reviewed again. The Participant then has 60 days to appeal the
decision to the Committee.

 

(c)The appeal must be submitted in writing to the Committee. A Participant may
request to review pertinent documents, and may submit a written statement of
issues and comments.

 

(d)A decision as to a Participant’s appeal will be made within 60 days after the
appeal is received. Under special circumstances, the Committee may require an
additional period of not more than 60 days to review an appeal. If this occurs,
the Participant will be notified in writing as to the length of the extension,
not to exceed 120 days from the day on which the appeal was received.

-14-



(e)If a Participant’s appeal is denied, in whole or in part, he or she will be
notified in writing of the specific reason(s) for the denial and the exact Plan
provision(s) on which the decision was based. If a Participant is not notified
within the 60-day (or 120-day, if so extended) period, he or she may consider
the appeal as denied. Notwithstanding anything contained herein to the contrary,
no Participant may file a lawsuit until these procedures have been exhausted, it
being understood that these claims procedures shall not prevent a Participant
from filing a lawsuit after the claims procedures have been exhausted.

-15-